Citation Nr: 0017415	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-17 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
osteochondritis dissecans, right knee.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1975 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability is manifested by 
pain, crepitus, and flexion that is functionally limited to 
90 degrees.  There is no objective evidence of subluxation or 
instability of the right knee.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
osteochondritis dissecans, of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records shows that 
he was seen for complaints of pain and swelling of the right 
knee.  He was diagnosed with osteochondritis dissecans in the 
medial femoral condyle of the right knee.  The veteran was 
given a medical discharged because of his right knee 
disability.  

VA hospital report dated in August 1976 shows that the 
veteran underwent debridement of right knee with internal 
fixation.  

VA treatment records dated from September 1976 to November 
1977 show that the veteran was seen with complaints of pain 
in the right knee.  In November 1977, he underwent removal of 
a surgical screw in the right knee.  

The veteran was accorded a VA examination in February 1978.  
At that time, he complained of pain, locking, and instability 
of the right knee.  On examination, he was observed to have a 
normal gait.  He could walk on his toes and heels.  There was 
pain to palpation over the right knee anteriorly, medially, 
and posteriorly.  There was no instability.  Drawer and 
Lachman test were negative.  Marked crepitation was noted.  
Range of motion was within normal limits.  The diagnoses were 
status post surgical insertion of screw into medial condyle, 
right knee and status post surgical removal attempt of screw, 
right knee with breaking of screw, with part of screw 
remaining in the right knee, by history.  

The veteran was accorded a VA examination in February 1982.  
On examination, flexion was to 135 degrees.  The patella was 
mobile.  There was slight subpatellar crepitus.  McMurray's 
sign was negative.  There was tenderness in the medial joint 
line.  There was no effusion noted.  The medial and lateral 
ligaments were intact with no instability.   Lachman's test 
and anterior drawer were both negative.  X-rays revealed 
definite osteochondral defect in the medial joint line in the 
classic distribution of the lateral surface of the medial 
femoral condyle.  The diagnosis was osteochondritis 
dissecans, right knee.  

The veteran was accorded a VA examination in January 1998.  
At that time, he complained of pain, swelling, and 
instability of the right knee.  On examination, range of 
motion was as follows: extension was neutral and flexion was 
to 110 degrees with moderate pain between 90 and 110 degrees.  
The medial and lateral collateral ligaments were intact with 
no laxity.  The anterior and posterior cruciate ligaments 
were intact with no laxity.  There was crepitus on range of 
motion and tenderness to palpation of the right prepatellar.  
X-rays revealed possible tiny left suprapatellar effusion.  
There was no evidence of fracture or joint dislocation.  The 
diagnosis was status postoperative right medial femoral 
condyle osteochondritis dissecans repair, with moderate range 
of motion deficits and moderate pain on motion.  

Pertinent Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Normal motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (1999).  

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260 (1999).   

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, and 40 percent when limited to 30 degrees. 38 
C.F.R. § 4.71a, Code 5261  (1999).

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  The Court has 
held that such inquiry should not be limited to muscles or 
nerves, and should, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide that:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.  

38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45 (1996).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.

In VAOPGCPREC 23-97, VA's general counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  Since his claim is well grounded, VA has a 
duty to assist him with the development of his claim.  In the 
substantive appeal, the veteran's representative asserted 
that VA had not complied with its duty to assist the veteran.  
The representative did not specify the claimed deficiencies 
in the duty to assist.  The Board notes that the RO did 
afford the veteran a contemporaneous medical examination.  
The veteran's representative had previously requested that 
the RO obtain all records of the veteran's treatment by VA.  
The RO requested that the veteran specify the facilities from 
which he received any such treatment, and the veteran did not 
respond.  At the examination he indicated that he treated 
himself and did not report any VA or private treatment for 
the knee disability.  The Board is, accordingly, satisfied 
that all relevant evidence regarding the claim has been 
obtained, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a) since all 
relevant development has been conducted.

The veteran's right knee disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
current medical evidence, which consists of the January 1998 
VA medical examination, shows that the veteran has no 
instability or subluxation in the right knee.  Rather, the 
examination shows that the service-connected disability is 
manifested principally by pain and limitation of flexion.  
Therefore, the Board finds that the veteran's disability is 
more appropriately evaluated under Diagnostic Code 5260 
pertaining to limitation of flexion, than under Diagnostic 
Code 5257.  Tedeschi v. Brown, 7 Vet. App. 411 (1995) (the 
Board can evaluate a disabilty under a diagnostic code 
different from that applied by the RO if it provides adequate  
reasons and bases for doing so).  The Board's use of a 
different rating code does not sever service connection, 
since Diagnostic Codes 5257 and 5260 do not pertain to 
different disabilities but to different manifestations of the 
same disability, and the veteran remains entitled to a 
separate compensable evaluation under Diagnostic Code 5257, 
if he should in the future manifest a compensable level of 
instability or subluxation.  VAOPGCPREC 23-97, 9-98; see 
Sanders v. West, 13 Vet. App. 491 (2000) (Board must consider 
whether the use of a diagnostic code different from that 
employed by the RO constitutes a severance of service 
connection).  In this case, unlike the situation in Sanders, 
the Board is not employing a diagnostic code that pertains to 
a different anatomical area from that employed by the RO.

On the January 1998 VA examination the veteran had a normal 
range of extension.  The examiner reported that while the 
veteran could flex the right knee to 110 degrees, he 
experienced pain after 90 degrees.  In accordance with DeLuca 
the Board finds that the veteran has additional loss of 
motion due to pain beyond 90 degrees, and that his range of 
flexion is functionally limited to that level.  Under the 
provisions of Diagnostic Code 5260, an evaluation in excess 
of the current 10 percent, requires that flexion be limited 
to 30 degrees or less.  The only competent medical evidence 
of record shows that the veteran does not currently meet or 
approximate that level of limitation of motion.

Higher evaluations for knee disabilities are provided under 
alternative Diagnostic Codes.  However, there is no evidence 
of ankylosis of the right knee at a favorable angle in full 
extension, or in slight flexion between zero and 110 degrees 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5256); limitation of flexion to 15 degrees (the criteria 
for a 30 percent evaluation under Diagnostic Code 5260); 
limitation of extension to 20 degrees (the criteria for a 30 
percent evaluation under Diagnostic Code 5261) or severe 
recurrent subluxation or lateral instability (the criteria 
for a 30 percent evaluation under Diagnostic Code 5257).  

In reaching this decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the impact the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The weight of the evidence is against the grant 
of a higher evaluation for the service connected right knee 
disability.



ORDER

A disability rating in excess of 10 percent for 
osteochondritis dissecans, right knee, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

